Citation Nr: 0119841	
Decision Date: 07/17/01    Archive Date: 08/07/01

DOCKET NO.  95-02 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for service-connected 
stress headaches, currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran had active service from August 1969 to February 
1972 and from May 1972 to August 1978.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1993 rating decision of the 
St. Petersburg, Florida, regional office (RO) of the 
Department of Veterans Affairs (VA) which an increased 
evaluation for stress headaches was denied.  

Following a September 1998 Board remand the evaluation was 
increased to 50 percent by means of a March 2001 rating 
decision.  


FINDING OF FACT

The veteran's service-connected stress headaches are very 
frequent, completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 50 
percent for stress headaches are not met.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2000); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) 
(to be codified at 38 U.S.C. § 5103A); 38 C.F.R. § 3.321(b), 
Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.124a, Diagnostic 
Code 8100, 8199 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  The rating decision 
as well as the statement of the case (SOC) and the 
supplemental statement of the case (SSOC) informed the 
veteran of the evidence needed to substantiate the claim.  VA 
has no outstanding duty to inform the veteran that any 
additional information or evidence is needed.  The Board 
concludes the discussions in the rating decision, SOC and 
SSOC informed the veteran of the information and evidence 
needed to substantiate the claim and complied with VA's 
notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The veteran has not referenced any unobtained 
evidence that might aid the claim or that might be pertinent 
to the bases of the denial of the claim.  The RO requested 
all relevant treatment records identified by the veteran.  
The RO also requested and obtained the service medical 
records.  

The veteran was provided VA examinations in 1993 and 2000.  
In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (West 
1999 & Supp. 2000); 38 C.F.R. Part 4 (2000).  In so doing, it 
is the Board's responsibility to weigh the evidence before 
it.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In making 
a determination, the Board has carefully reviewed the 
pertinent medical evidence, including the veteran's entire 
medical history in accordance with 38 C.F.R. § 4.1 (2000) and 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6 (2000).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000).  

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical report precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  

The veteran's stress headaches were rated under the 
provisions of Diagnostic Code 8100 and 8199 for migraines.  
Headaches with very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability warrant a 50 percent evaluation.  38 C.F.R. § 
4.124a; Diagnostic Code 8100 (2000).  The veteran is 
currently in receipt of the maximum rating allowable under 
Diagnostic Code 8100.  The above determination was based on 
application of pertinent provisions of the VA's Schedule for 
Rating Disabilities and recognizes the veteran's severe 
economic inadaptability.  

Ratings shall be based as far as practicable, upon the 
average impairment of earning capacity.  To accord justice, 
therefore, to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability.  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1) (2000).  

At the November 2000 VA general medical examination the 
examiner indicated that the veteran's migraine headaches were 
severe and frequent enough that they prevented her from 
obtaining gainful employment.  In this instance the schedular 
evaluation, 50 percent under 38 C.F.R. § 4.124a; Diagnostic 
Code 8100, adequately compensates the veteran for her severe 
impairment of earning capacity due exclusively to her 
service-connected stress headaches.  The extra-schedular 
provisions compensate a veteran for marked interference with 
employment.  This veteran is currently compensated for severe 
impairment that is greater than the marked impairment 
contemplated by the extra-schedular provisions.  

In January 2001 a VA psychologist opined that the veteran's 
combined symptoms, to include severe migraine headaches, 
insomnia, numbness in her fingers, spontaneous tongue 
protrusions, pain in her knees, severe menstrual cramps, 
aching calf muscles, pain in her right hip and both legs, 
upper abdominal pain, breaking nails and hair loss, chest 
pain, anxiety, hypochondriasis and somatization disorder, 
were severe and chronic to the point that she was unable to 
maintain any kind of stable gainful employment.  The Board 
notes that the RO denied the veteran's claim for individual 
unemployability in a March 2001 rating decision.  As 
evidenced by above physician's opinion and the volumes of 
medical records concerning the veteran's many disorders her 
earning capacity impairment is not due exclusively to her 
service-connected stress headaches.  

The VA and private medical records show that between January 
1992 and August 2000 the veteran was seen, on an outpatient 
treatment basis, for headache complaints fifty-one times.  
However, there is no showing that the stress headaches have 
required frequent periods of hospitalization as to otherwise 
render impractical the application of the regular schedular 
standards.  In the absence of evidence of these factors, the 
Board is not required to remand any of the claim to the RO 
for the procedural actions outlined in 38 C.F.R. § 3.321(b) 
(2000).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


ORDER

An evaluation in excess of 50 percent for stress headaches is 
denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

